Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(1) Claim 1, line 1, after “a” and before “or”, delete “two” and insert “three”.
(2) Claim 1, line 3, after “;”, delete “and”.
(3) Claim 1, line 4, after “layer”, delete “,” and insert “; and”.
(4) Claim 1, after line 4 and before line 5, insert line “a third layer layered on a second surface opposite to the first surface of the first layer,”
(5) Claim 1, after line 6 and before line 7, insert line “the third layer containing a thermoplastic resin and a plasticizer,”
(6) Claim 1, line 7, after “layer” and before “the”, delete “and” and insert “,”.
(7) Claim 1, line 7, after “layer” and before “being”, insert “, and the third layer”.
(8) Claim 1, line 11, after “layer” and before “the”, delete “and” and insert “,”.
(9) Claim 1, line 11, after “layer” and before “being”, insert “, and the third layer”.
(10) Claim 1, line 27, after “59”, delete “.” and insert “,”.
(11) Claim 1, after line 27, insert lines
“wherein the content Z of the plasticizer is calculated as [{X1 (mg) [Symbol font/0xB4] P1 + X2 (mg) [Symbol font/0xB4] P2 + X3 (mg) [Symbol font/0xB4] P3}/{X1 (mg) [Symbol font/0xB4] R1 + X2 (mg) [Symbol font/0xB4] R2 + X3 (mg) [Symbol font/0xB4] R3}], wherein 
X1 is a weight of the first layer,
R1 is a content of the thermoplastic resin which accounts for the total of the thermoplastic resin and the plasticizer in the first layer,
P1 is a content of the plasticizer which accounts for the total of the thermoplastic resin and the plasticizer in the first layer,
X2 is a weight of the second layer,
R2 is a content of the thermoplastic resin which accounts for the total of the thermoplastic resin and the plasticizer in the second layer,
P2 is a content of the plasticizer which accounts for the total of the thermoplastic resin and the plasticizer in the second layer,
X3 is a weight of the third layer,
R3 is a content of the thermoplastic resin which accounts for the total of the thermoplastic resin and the plasticizer in the third layer, and
P3 is a content of the plasticizer which accounts for the total of the thermoplastic resin and the plasticizer in the third layer, and 
wherein, when the interlayer film for laminated glass has more than the three-layer structure, the content Z of the plasticizer in the interlayer film is measured as in the case where the interlayer film has the three-layer structure.”.
(12) Claim 11, line 5, before “content”, delete “the” and insert “a”.
(13) Claim 12, after line 2, delete lines 3-11.
(14) Claim 18, line 7, before “content”, delete “the” and insert “a”.
(15) Cancel claim 24.
Authorization for this examiner’s amendment was given in an interview with Lee Cheng on 04/28/2022.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of board decision on 02/15/2022, 112(a) rejection of record is withdrawn.
Further, Shimamoto et al. (US 2014/0044941 A1 cited in IDS) was found upon updating the searches. Shimamoto et al. disclose an interlayer for a laminated glass having a three-layer structure comprising a first layer, a second layer and a third layer, wherein each of the first layer, the second layer and the third layer comprises a polyvinyl acetal resin (thermoplastic resin) and a plasticizer (see Abstract and Figure 1). The plasticizer can be organic ester plasticizers (see paragraph 0085). The content of the plasticizer in the second layer is 10 to 80 parts by weight based on 100 parts by weight of polyvinyl acetal resin (see paragraph 0098). The amount of all the plasticizers contained in the interlayer film for laminated glass based on 100 parts by weight of all the polyvinyl acetal resins contained in the interlayer film for laminated glass is 30 to 50 parts by weight (see paragraph 0108). Further, Shimamoto et al. disclose difference between cloud points such as |C2-C1| and |C3-C1|, wherein C1, C2 and C3 are cloud points of first layer, second layer and third layer respectively (see Abstract). However, in light of the Examiner’s Amendment, Shimamoto et al. would not be applicable for rejection of the present claims. Specifically, given that Shimamoto et al. do not disclose specific way of calculating content Z of the plasticizer as recited in present claims and therefore do not meet the claimed First constitution and Second constitution, Shimamoto et al. cannot be used as prior art against the claims. Therefore, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787